Title: From John Adams to John Adams Smith, 7 March 1813
From: Adams, John
To: Smith, John Adams



My Dear Sir
Quincy March 7th 1813

I have received and read your letter of February 28th with pleasure.
There is not a necessary and perpetual connection between power and right on this Globe of ours, whatever there may be in the Sun, Moon, and Stars. In the milky way; in the north Star; in the south Star; in the Nebulae of Herschell right for what we know may always command power. If so I should wish to be an Inhabitant there. But we are not permitted to see so far. Among the animals of the Creation below us, we can discern no criterion between right and wrong but art or force. The fox seizes all that his cunning can deceive and the Lion devours all that his strength can subdue. And the Gamester says fools are the natural prey of knaves. Nature made them so, when she made Lambs for Wolves.
The Duke of Orleans the prince regent of France in the minority of Louis 15th used to say that Laws were not made for him.  Achilles, Jura negat Siba lata, Nihil non arrogat Armis. Great Britain seems to have adopted this maxim of Achilles, and Orleans and the Gamester. But how much more conformable to our natural sense of Truth and justice which our reason teaches us must be eternal and finally universal and triumphant is that motto under a portrait of Oliver Cromwell
Careat successibus Opto, Quis quis ab Eventu, facta notanda putat.
Power founded on injustice is built upon the sand. It cannot be permanent. It cannot long endure; I agree with you that the right of a Cock boat or a deal yawl, upon the high seas is as perfect as that of the royal George or the imperial Napoleon of 130 Guns.
I am not acquainted with Judge Davis’s decisions; but surely licences from an Enemy in time of war cannot legalize adherence to him or giving him aid or comfort Nor exempt the Citizen who uses it for either of these purposes, from the charge of treason under our Constitution.—Oh but aid and comfort to friends, Spaniards and Portuguese, Sons of Liberty, Patriots, Republicans & &c is not aid to Enemies. True! Amen! so be it! Selah! Old Howell of Rhode Island however seems to have some doubts.
Have you a mind for a point, to moot at your Law Club? Have a care to consider it, and debate it as a point of Law only. Let no political considerations intervene.
Look into our treaty with England in 1794 you will find an article expressly stipulating that if England should find it necessary to capture our provision Ships &c she might. We had previously a treaty with France stipulating to her all the privileges of the most favoured Nation. i e. as the Civilians express it. “Gentis amicissima.” When we granted that privilege to England, then we granted the same to France. Has not then France now the same right to take, burn, or destroy, our Ships trading to Cadiz and Lisbon? By treaty they must pay for them. True. And have we not the same remedy now against France as we had then against England? Have you considered the infinite importance of the precept, Obsta Principies? Your Grand Father
John Adams.